DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12, 20, and 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7,
Line 7 recites “an adhesive groove formed in a ring shape” which renders the claim indefinite.  The scope of claim limitation “an adhesive groove” is unclear because it cannot be surmised if the adhesive is a positively recited element of the claim or a statement of intended use.  It is unclear if said “adhesive groove” intends to define “a groove containing an adhesive therein” (wherein the adhesive is positively recited) or “a groove configured to receive an adhesive” (wherein the adhesive is not positively recited).  Clarification is required.  For the purposed of examination, said “adhesive groove” in claim 7 is interpreted as “a groove containing an adhesive therein”.
Regarding claim 20,
	Lines 1-2 recites “wherein the discharge hole is disposed at an outer side of the recess” which renders the claim indefinite.  It is unclear if said recitation is defining that the discharge hole is located at the recess, which would contradict claim 3 (from which claim 20 depends) establishing that the discharge hole is provided in the inner frame (as supported by the disclosure).  For the purposes of examination, the above recitation is interpreted as “wherein the discharge hole is disposed [[at]] adjacent to an outer side of the recess when the door is in a closed position”.
Regarding claim 23,
Lines 18-19 recite the limitation "the annular space".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if applicant intends to instead refer to “the inner space” (as established in line 16).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 13, 18-20, and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2018/0363198 to Gim (hereafter “Gim”).
Regarding claim 1,
Gim discloses a laundry treating apparatus, comprising: 

a door (200) configured to open and close the laundry inlet port, wherein the door comprises: 
an outer frame (240) facing an outside of the main body [Fig. 5; ¶0035]; 
a front glass (204) attached to a front surface of the outer frame to define a front surface of the door [Fig. 5; ¶0038]; 
a door window (280) spaced apart from the front glass toward the laundry inlet port and disposed to correspond to the laundry inlet port [Fig. 5; ¶0045]; 
an inner frame (230) connected to the outer frame and the door window, and defining a portion of a rear surface of the door [Fig. 5; ¶0035]; and 
a flow path to allow drainage of liquid from inside the door to outside of the door (via 2800) [Fig. 11; ¶0154].  
Regarding claim 2,
Gim discloses the laundry treating apparatus of claim 1, wherein the flow path is provided between the front glass (204) and the outer frame (via passage 2704 of outer frame 240) [see Fig. 10; ¶0158].  
Regarding claim 3,
Gim discloses the laundry treating apparatus of claim 1, wherein the flow path comprises: 
at least one communication hole (at 2704) provided in the outer frame (240) [see Fig. 10; ¶0158]; and 
a discharge hole (2800) provided in the inner frame (230) [see Fig. 11; ¶0154].  
Regarding claim 4,
Gim discloses the laundry treating apparatus of claim 3, wherein the flow path further comprises: 
an inner space defined between the front glass and the outer frame by which the at least one communication hole (at 2704) communicates with the discharge hole (2800) [see Fig. 10-11; ¶0158].  
Regarding claim 5,
Gim discloses the laundry treating apparatus of claim 3, wherein the outer frame (240) has a ring shape, and wherein the at least one communication hole (at 2704) is formed at a lower portion of the outer frame based on a horizontal center line horizontally passing through a center of the outer frame in a radial direction [see Fig. 8; ¶0156].  
Regarding claim 6,
Gim discloses the laundry treating apparatus of claim 3, wherein the discharge hole (2800) is positioned lower than the at least one communication hole (at 2704) [see Fig. 11; ¶0154].  
Regarding claim 13,
Gim discloses the laundry treating apparatus of claim 3, wherein the main body (100) comprises: 
a front panel (at 300) having the laundry inlet port (302); and 
a recess recessed in the front panel to surround the laundry inlet port, and accommodating a portion of the inner frame (230) [see Fig. 2, 4; ¶0046].  
Regarding claim 18,

Regarding claim 19,
Gim discloses the laundry treating apparatus of claim 13, wherein the front glass (204) has flat front and rear surfaces and has a shape of a circular plate [Fig. 5; ¶0038].  
Regarding claim 20,
Gim discloses the laundry treating apparatus of claim 13, wherein the discharge hole (2800) is disposed at an outer side of the recess [see Fig. 2, 11; ¶0154].  
	Regarding claim 23,
Gim discloses a laundry treating apparatus, comprising: 
a main body (100) having a laundry inlet port (302) on a front surface thereof [Fig. 2; ¶0030]; and 
a door (200) configured to open and close the laundry inlet port, wherein the door comprises: 
an outer frame (240) facing an outside of the main body [Fig. 5; ¶0035]; 
a front glass (204) attached to a front surface of the outer frame to define a front surface of the door [Fig. 5; ¶0038]; 
a door window (280) spaced apart from the front glass toward the laundry inlet port and disposed to correspond to the laundry inlet port [Fig. 5; ¶0045]; 
an inner frame (230) connected to the outer frame and the door window, and defining a portion of a rear surface of the door [Fig. 5; ¶0035]; and 

at least one communication hole (at 2704) provided in the outer frame (240) [see Fig. 10; ¶0158]; and 
a discharge hole (2800) provided in the inner frame [see Fig. 11; ¶0154]; and 
an inner space defined between the front glass and the outer frame by which the at least one communication hole communicates with the discharge hole, wherein liquid flows from the at least one communication hole, through the inner space to the discharge hole where the liquid is discharged outside of the door [see Fig. 10-11; ¶0158].  
Regarding claim 24,
Gim discloses the laundry treating apparatus of claim 23, wherein the outer frame (240) has a ring shape [see Fig. 5], and wherein the at least one communication hole (at 2704) is formed at a lower portion of the outer frame based on a horizontal center line horizontally passing through a center of the outer frame in a radial direction [see lower two portions 2700 in Fig. 8; ¶0158].
Regarding claim 25,
Gim discloses the laundry treating apparatus of claim 23, wherein the discharge hole (2800) is positioned lower than the at least one communication hole (at 2704) [see Fig. 11; ¶0154].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 12, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2018/0363198 to Gim (hereafter “Gim”) as applied to claims 3 and 23 above, and further in view of US Pub. 2018/0195226 to Kwon et al. (hereafter “Kwon”).
Regarding claim 7,
Gim discloses the laundry treating apparatus of claim 3, wherein the outer frame (240) comprises: 
a mounting guide (at outer circumferential lip of 240) that surrounds an outer surface of the front glass (204); 
a flat portion that extends at an inner side of the mounting guide in a radial direction; 
an opening formed at an inner side of the flat portion to correspond to the laundry inlet port; and 
a groove (receiving outer circumferential edge of front glass 204) formed in a ring shape in the flat portion extending from the mounting guide to the opening [see Fig. 10; ¶0103].  

Regarding claim 8,
Gim in view of Kwon discloses the laundry treating apparatus of claim 7, wherein Gim discloses that the outer frame comprises:
a curved portion disposed between the flat portion and the opening, and extending in a curved shape from the flat portion toward an outer edge portion of the door window [see Fig. 9-10; ¶0132].  
Regarding claim 9,
Gim in view of Kwon discloses the laundry treating apparatus of claim 8, wherein Gim discloses an annular space (at 2711) that communicates with the at least one communication hole (at 2704) and the discharge hole (2800) is provided between the outer frame and the inner frame [see Fig. 10-11; ¶0164].  
Regarding claim 12,
Gim in view of Kwon discloses the laundry treating apparatus of claim 7, wherein Gim teaches that the front glass (204) is transparent [¶0038], but does not explicitly 
Regarding claim 26,
Gim discloses the laundry treating apparatus of claim 23, wherein the outer frame comprises: 
a groove (receiving outer circumferential edge of front glass 204) formed in a ring shape and configured to couple the front glass to the outer frame [see Fig. 10; ¶0103], and wherein the at least one communication hole (at 2704) is disposed above the groove [see portions 2700 in Fig. 8].  
Gim does not explicitly teach that said groove (receiving outer circumferential edge of front glass 204) is configured to receive an adhesive to couple the front glass to the outer frame.  However such a door configuration is well known in the art; for .

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2018/0363198 to Gim (hereafter “Gim”) as applied to claim 13 above, and further in view of US Pub. 2011/0025178 to Schone (hereafter “Schone”).
Regarding claim 14,
Gim discloses the laundry treating apparatus of claim 13, but does not explicitly teach that the laundry inlet port (302) is upwardly eccentric from a center of the recess, although the drawings appear to illustrate said feature [see Fig. 2, 7, 8].  However such an upwardly eccentric laundry inlet port configuration is well known in the art; for example, Schone similarly discloses a laundry treating appliance comprising a front panel having a laundry inlet port that is covered by a circular door (100) in a closed position, wherein an inside edge of the door frame (800a) corresponds to a shape of the laundry inlet port and is upwardly eccentric from a center of an outside edge of the door frame [see Fig. 3, 9; abstract, ¶0137].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the door and laundry inlet port configuration of Gim in view of Schone such that the laundry inlet port is upwardly 
Regarding claim 15,
Gim in view of Schone discloses the laundry treating apparatus of claim 14, wherein Schone teaches that each of the outer frame (400a) and the inner frame (800a) has a ring shape having an opening corresponding to the laundry inlet port, and wherein the opening is formed to be upwardly eccentric from a center of each of the outer frame and the inner frame [see Fig. 3, 9; abstract, ¶0137].

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2018/0363198 to Gim (hereafter “Gim”) in view of US Pub. 2011/0025178 to Schone (hereafter “Schone”) as applied to claim 15 above, and further in view of US Pub. 2018/0195226 to Kwon et al. (hereafter “Kwon”).
Regarding claim 16,
Gim in view of Schone discloses the laundry treating apparatus of claim 15, wherein the modified configuration of Gim in combination with Schone discloses a groove (receiving outer circumferential edge of front glass 204) is formed in a ring shape in the outer frame (240) to attach the front glass to the outer frame [Gim: see Fig. 10; ¶0103], wherein a distance between the groove and the opening increases from an 
Gim does not explicitly teach that said groove (receiving outer circumferential edge of front glass 204) receives an adhesive to attach the front glass to the outer frame.  However such a door configuration is well known in the art; for example, Kwon similarly discloses a door of a laundry treating apparatus having an outer frame (1111) comprising a groove (1111d) filled with sealant for adhesion to a front glass (1140) [see Fig. 23; ¶0159].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the door configuration of Gim such that the outer frame has a groove filled with an adhesive as means for bonding with the front glass, as taught by Kwon, in order to securely attach and seal the front glass to the outer frame [Kwon: ¶0159, ¶0162].
Regarding claim 17,
Gim in view of Schone discloses the laundry treating apparatus of claim 15, wherein Gim teaches that the front glass (204) comprises a transparent region provided to correspond to the opening and the door window [¶0038], but does not explicitly teach that the front glass comprises a non-transparent region that surrounds the transparent region and covers the at least one communication hole.  However such a front glass configuration having a transparent region and a non-transparent region is well known in the art; for example, Kwon similarly discloses a door of a laundry treating apparatus having a door glass (1140) comprising a transparent region (1141) corresponding to an opening (1110a) in the door frame (1110) and surrounded by a non-transparent region .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2018/0363198 to Gim (hereafter “Gim”) as applied to claim 13 above, and further in view of EP 1522623 A1 to Fumagalli (hereafter “Fumagalli”).
Regarding claim 21,
Gim discloses the laundry treating apparatus of claim 13, wherein the discharge hole (2800) is formed through the inner frame (230) toward a circumferential portion where the recess starts to be recessed [see Fig. 11; ¶0154].  Gim does not teach that the outer frame (240) and the inner frame (230) have diameters greater than an outer diameter of the recess, however such a feature is old and well known in the art.  For example, Fumagalli similarly discloses a laundry treating appliance comprising a front panel (9) having a laundry inlet port (11) and a recess (not labelled, see Fig. 2) in the front panel to surround the laundry inlet port and accommodate an inner portion of a door frame (at periphery of door 21), wherein the door frame has a diameter greater than an outer diameter of the recess [see Fig. 1-2; ¶0002].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the door .

Allowable Subject Matter
Claims 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Upon a comprehensive search, no available prior art was able to teach or fairly suggest, singly or in combination, all features of independent claim 28.  The closest prior art reference, Gim (US 2018/0363198), discloses a flow path to allow drainage of liquid from inside the door to outside of the door (via 2800) [Fig. 11; ¶0154], wherein the flow path comprises at least one communication hole (at 2704) provided in the outer frame (240) [see Fig. 10; ¶0158] and a discharge hole (2800) provided in the inner frame [see Fig. 11; ¶0154], but does not teach or suggest a suction fan provided between the outer frame and the inner frame to allow liquid that penetrates the door to be suctioned through the at least one communication hole and discharged through the discharge hole.  No available prior art was able to remedy said deficiencies of Gim to obviate the invention defined by independent claim 28.  For at least the above reasons, independent claims 28 (and therefore dependent claims 29-30) are in condition for allowance.  See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that are considered pertinent to applicant’s disclosure.


Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-11, and 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 10 and 11,
Upon a comprehensive search, no available prior art was able to teach or fairly suggest, singly or in combination, all features of claim 10 or claim 11, in particular wherein the at least one communication hole is located in the flat portion of the outer frame that extends at an inner side of the mounting guide in a radial direction.  To the contrary, the closest prior art reference, Gim (US 2018/0363198), teaches that the at least one communication hole (at 2704) is located at the curved portion of the outer frame radially inward of the flat portion.  No available prior art was able to remedy said 
Regarding claims 22 and 27,
Upon a comprehensive search, no available prior art was able to teach or fairly suggest, singly or in combination, all features of claim 22 or claim 27.  The closest prior art reference, Gim (US 2018/0363198), discloses a flow path to allow drainage of liquid from inside the door to outside of the door (via 2800) [Fig. 11; ¶0154], wherein the flow path comprises at least one communication hole (at 2704) provided in the outer frame (240) [see Fig. 10; ¶0158] and a discharge hole (2800) provided in the inner frame [see Fig. 11; ¶0154], but does not teach or suggest a suction fan provided between the outer frame and the inner frame to allow liquid that penetrates the door to be suctioned through the at least one communication hole and discharged through the discharge hole.  No available prior art was able to remedy said deficiencies of Gim to obviate the invention defined by claim 22 or claim 27.  For at least the above reasons, claims 22 and 27 contain allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711